—Order, Supreme Court, Bronx County (Janice Bowman, J.), entered July 9, 1998, which denied petitioner nursing home’s CPLR article 78 application challenging respondents’ rejection of certain of petitioner’s claims for Medicaid reimbursement, and dismissed the proceeding, unanimously modified, on the law and the facts, to remand the so-called “July 1997 claims” to respondent Department of Health for further proceedings in accordance with this decision, and otherwise affirmed, without costs.
The brief of the State respondents acknowledges that respondent Department of Health rejected the July 1997 claims as untimely on the basis of an erroneous retroactive application of an amended version of 18 NYCRR 540.6 (a) (3) (i), and proposes a remand in order to allow these claims to be resubmitted by petitioner within a reasonable period of time, not to exceed 30 days from the date of this Court’s order, and further reviewed by the Department of Health without reference to the amended regulation, but subject to any other applicable laws. We concur in this manner of proceeding, absent a clear showing by petitioner of entitlement to payment under the preamendment version of the regulation. In all other respects, we affirm. Petitioner’s so-called “paragraph 22 claims” were properly dismissed for failure to provide information sufficient to identify the particular claims constituting the “$800,000 of claims” referred to in that paragraph of the petition, and for failure to exhaust administrative remedies. We have considered petitioner’s remaining arguments and find them unavailing. Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.